DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Request for Continued Examination (RCE)
The RCE filed on December 20, 2021 has been processed.  A non-final follows.

Continuation
	This application is a continuation of 16/019,209, now U.S. Patent 10,319,034.

Response to Arguments
The Applicant argues that the claims are not directed to an abstract idea.  The Examiner disagrees.  
Claim 2 recite(s) displaying, receiving, and sending steps.  The steps of claim 2 are carried out using a trading device.  The trading device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 26).  
Claim 2 falls into the category of fundamental economic practice ([0002] The present invention is directed to electronic trading. More specifically, the present invention is directed towards a system and method for trading interfaces in an electronic trading environment).  The claim is directed to a judicial exception to an abstract idea.

	Further, the additional limitations of the selection and order request steps of claim 2 do not integrate the judicial exception into a practical application, as the limitations are directed to analyzing and displaying data.  Claim 2 recite(s) displaying, receiving, and sending steps.  The steps of claim 2 are carried out using a trading device.  Therefore, Claims 2 and 4-21 are ineligible.
In response to the Applicant’s argument pertaining to the PTAB decision Smith, the case is informative (not precedential).  In addition, a PTAB decision is fact specific to the case being decided.  
In the present application, the Applicant’s specification makes clear that the claims are directed to electronic trading.  Trading falls into the category of a fundamental economic practice, and has been found to be patent ineligible.  Further, the application does not cite any improvements that would help to render the claims patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 2 recite(s) displaying, receiving, and sending steps.  The steps of claim 2 are carried out using a trading device.  The trading device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 26).  
Claim 2 falls into the category of fundamental economic practice ([0002] The present invention is directed to electronic trading. More specifically, the present invention is directed towards a system and method for trading interfaces in an electronic trading environment).    The claim is directed to a judicial exception to an abstract idea.
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas.  Claims 4-21 are directed to gathering and analyzing data for electronic trading purposes.
	Further, the additional limitations of the selection and order request steps of claim 2 do not integrate the judicial exception into a practical application, as the limitations are directed to analyzing and displaying data.  Claim 2 recite(s) displaying, receiving, and sending steps.  The steps of claim 2 are carried out using a trading device.  Therefore, Claims 2 and 4-21 are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691